Citation Nr: 1714246	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, personality disorder, and anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in May 2012, July 2013, January 2014, and August 2014, where it remanded the Veteran's claims for further development.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder in September 1978.

2.  The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and anxiety, is causally related to, or aggravated by his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to, or aggravated by his active military service.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. § 3.303, 4.9 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and anxiety, have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in March 2009, as well as a supplemental statement of the case in May 2013, October 2013, June 2014, December 2014, and January 2017.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, and the Veteran's contentions.  In July 2013, the Board identified that some of the Veteran's STRs may be missing, to include a September 11, 1978 Camp Lejeune orthopedic appointment record.  However, after multiple attempts from multiple sources, the RO has been unable to locate these records.

The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the missing service treatment records (STRs).

The RO first submitted several information requests to various sources asking for the Veteran's medical records.  In June 2012, the National Personnel Records Center (NPRC) responded that there was no record of treatment at a Camp Lejeune medical facility from January 1979 through June 1979.  In August 2012, the Navy Criminal Investigative Service (NCIS) responded that they did not have any records referencing the Veteran as a victim, subject, or co-subject and, that any such records for a case of this category from 1979 may no longer be retained.  In October 2012, the Marine Corps Air Station in Beaufort responded that they were unable to locate any records referencing the Veteran dating back to 1979.  Finally, in October 2014, the RO informed the Veteran on the unavailability of some of his service treatment records.  In light of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c) (2).

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown. 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs.

The Board acknowledges that the Veteran has been asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain any private medical records regarding treatment he received for his acquired psychiatric disability and for his back disability.  See, e.g., June 2012, June 2015, September 2015, November 2015, December 2015, January 2016, June 2016, and September 2016 Duty to Assist development letters.  However, the Veteran has not provided this authorization.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Id.

Furthermore, the Veteran was also provided with VA examinations in May 2013, September 2013, and April 2014.  Additionally, addendum medical opinions were obtained in September 2013 and March 2016.  Review of these examination reports and medical opinions reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's March 2015 remand instructions.  Specifically, the RO first submitted further requests to obtain all unit records from January 1979.  Next, as directed, a supplemental medical opinion was obtained addressing the etiology of the Veteran's back disability.  Finally, the matter was readjudicated in a January 2017 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

III.  Personality Disorder

In light of the Veteran's current, and in-service, diagnosis of a personality disorder, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder. 
 
The evidence of record establishes that the Veteran has a current diagnosis of a personality disorder with paranoid and narcissistic features.  See March 2014 VA Examination.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's current diagnosis and his active military service, the Veteran's service treatment records show that, in September 1978, he was diagnosed with a personality disorder, consisting of severe, chronic: explosive, inadequate, and immature personality.

However, the Board notes that a personality disorder is not a disease or injury within the meaning of appliocable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.  VA regulations specifically prohibit service connection for a congenital developmental defect, to include personality disorders, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990) (stating that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

Here, there is no evidence of a superimposed injury during active service.  Further, there is no medical or lay evidence indicating that the Veteran's service caused additional disability to his congenital personality disorder.  In fact, as will be further discussed below, a March 2014 VA examiner provided a medical opinion stating that personality disorders are chronic conditions and there is no evidence to suggest that the Veteran's military service aggravated his personality beyond the normal progression of a personality disorder.  As a result, the Board finds that service connection is not warranted for the Veteran's congenital personality disorder.

IV.  Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and anxiety, on the basis that it was incurred in or aggravated by service.

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309 (a).  In this case, the Veteran has been diagnosed with various mental disorders, to include personality disorder with paranoid and narcissistic features, mood disorder, bipolar disorder, depression, and anxiety.  See March 2014 VA Examination; see also May 2007 Dr. A.K Statement.  However, none of the various mental disabilities that the Veterans has been diagnosed with are considered to be a "chronic disease" under 38 C.F.R. § 3.309 (a).  Therefore, service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and anxiety, on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 38 U.S.C.A. §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability (and, if so, of a nexus between that disability and active military service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The evidence of record establishes that the Veteran has a current diagnosis of various mental disorders, to include personality disorder with paranoid and narcissistic features, mood disorder, bipolar disorder, depression, and anxiety.  See March 2014 VA Examination; see also May 2007 Dr. A.K Statement.  Therefore, the Veteran has a current disability.

The Board notes that before the Veteran's claim was recharacterized to include all diagnosed acquired psychiatric disorders, he originally filed a claim of entitlement to service connection for PTSD.  However, because the evidence of record shows that the Veteran has never been diagnosed with PTSD, either during the pendency of the appeal or previously, the Board concludes that service connection for PTSD is not warranted, and no further discussion of the remaining elements is necessary for this issue.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Turning to whether there is a nexus between the Veteran's currently diagnosed acquired psychiatric disorders and his active military service, the Veteran's service treatment records show psychiatric treatment and evaluation at Camp Lejeune.

In 1978, the Veteran was evaluated by the division psychiatrist at the request of his commanding officers due to his explosive temper.  In September 1978, the Veteran was diagnosed with a personality disorder, consisting of severe, chronic: explosive personality, inadequate personality, and immature personality.  This disorder was manifested by sudden outbursts, low frustration tolerance, marked tendencies to handle problems in a childish manner, ineptness, poor judgement, and inadaptability.  After the last interview in December 1978, the division psychiatrist recommended that the Veteran not be allowed to handle any weapons.  There is no evidence of treatment from 1978 until 2006, almost 30 years after separation.

In a February 2006 mental health intake note, the Veteran reported a history of depression and anxiety, as well as experiencing decreased concentration, decreased energy, hopelessness at times, frequent agitation, and anger with his depression.  He also reported sleeping difficulties and only being able to sleep two to four hours each night.  The VA psychiatrist ruled out a diagnosis of generalized anxiety disorder and a mood disorder, but did diagnose the Veteran with depression and polysubstance abuse.  A GAF score of 50 to 55 was assigned.

In a January 2007 mental health note, the Veteran described episodes consisting of frequent mood swings, not sleeping for two or three days, spending sprees, and agitation, which was then followed by depression.  A diagnosis of anxiety disorder and depression were noted.

In an April 2007 letter, Dr. W. indicated that the Veteran was suffering from severe back pain, depression, and anxiety.

In a May 2007 letter, Dr. A.K. stated that the Veteran has a diagnosis of bipolar disorder, depression, and anxiety.

A September 2007 discharge summary noted that the Veteran's past medical history included a diagnosis of anxiety and depression/bipolar disorder.

A March 2009 PTSD Stressor Certification indicated that the Veteran has not provided any stressor information that can be researched, and a review of the medical evidence of record did not reflect a diagnosis of, or treatment for, PTSD.

In April 2012, the Veteran testified that he had been diagnosed with PTSD by the Birmingham VAMC.  April 2012 Hearing Testimony at 7.  He stated that his PTSD and anxiety both started about five months before he separated from the Marines.  He believed both disabilities stemmed from "getting railroaded" and having been "put up on a charge that I should have never been put up on."  Regarding his treatment for an acquired psychiatric disorder, the Veteran was unable to discuss whether he had been treated since his separation from service until 2006.

The Board notes that to the extent that the medical evidence addresses whether the Veteran has PTSD, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of PTSD, which is related to his service, are not probative.

In a November 2012 treatment note, a VA psychiatrist documented the Veteran's complaints of struggling with poor sleep, anxiety, and inability to be around people, since returning from his service as a Marine.  The VA psychiatrist advised the Veteran that there is no indication in his medical records showing that he has PTSD.  The psychiatrist further stated that the Veteran has been treated for bipolar disorder and anxiety.  The Veteran requested to be thoroughly evaluated for PTSD.  A VA psychiatrist provided a diagnosis of anxiety NOS, bipolar disorder NOS with anxiety, and ruled out PTSD and a cognitive disorder NOS.

In May 2013, the Veteran was provided with a VA examination.  The Veteran reported that his discharge "caused a very, very embarrassing situation."  He also provided the examiner with an extensive history of his social, marital, family, occupation, and educational history throughout his pre-military, military, and post-military life.  The Veteran was insistent that the Marine Corps ruined his life and is the cause of all of his problems.  The examiner noted that the Veteran was considered an unreliable reporter in that he minimized any problems or stresses that are not related to his time on active duty.  Even in response to direction questions, the examiner indicated that the Veteran had omitted some information that was found elsewhere in the medical evidence of records.

The VA examiner opined that it is likely that the Veteran's in-service psychiatric symptoms were a manifestation of a personality disorder that pre-dated his active military service, and that continues to be present and causes impairment in the Veteran's current functioning.  In support of this determination, the examiner indicated that the medical evidence in the Veteran's personnel file are characteristic of clusters A and B Axis II personality disorders, and that the behavior patterns of personality disorders are persistent over time and do not change in response to new experiences.  The examiner noted that the Veteran's behavior and sense of self in the world has been consistent since his time in the Marine Corps.

Although an addendum opinion was requested, the Board notes that the May 2013 VA examiner's opinion is highly probative regarding the Veteran's personality disorder, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In September 2013, an addendum opinion was obtained to address whether the Veteran has an acquired psychiatric disorder, to include bipolar, depression, and/or anxiety, which is causally related to service.  The examiner opined that it is less likely than not that the Veteran has any acquired psychiatric disorder that is causally related to his active military service.  She further opined that it is at least as likely as not that the Veteran would have the same Axis I and Axis II disorders if he had never been in the Marine Corps.  In support of this determination, the examiner indicated that the Veteran has a severe personality disorder and that manifestations of this disorder have caused significant impairment in his life as is typically the case in individuals diagnosed with a mood disorder.  She further stated that the Veteran's mood disorder is more likely than not secondary to his personality disorder and its sequelae in his life.  The examiner noted that mood disorders are commonly comorbid with personality disorders.

Although the Board later found the opinion to be inadequate for adjudication purposes and requested a new VA examination to address any other diagnoses of an acquired psychiatric disorder, the Board notes that the September 2013 addendum opinion is highly probative regarding the Veteran's personality and mood disorders, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In March 2014, the Veteran was provided with a VA examination.  The examiner indicated that the Veteran did not have a diagnosis of PTSD.  The examiner provided a diagnosis of personality disorder NOS with paranoid and narcissistic features and mood disorder NOS.  The examiner noted that it is difficult to determine if mood instability is caused by a bipolar disorder or by the mood instability that is characteristic of personality disorders.  However, the examiner also provided a diagnosis of unspecified bipolar and related disorder.

The examiner opined that the Veteran's currently diagnosed personality disorder NOS is less likely as not caused by or aggravated by military service.  In support of this determination, the examiner noted that personality disorders typically start in adolescence and, thus, the Veteran's personality disorder likely existed prior to his military service.  The examiner stated that personality disorders are chronic conditions and there is no evidence to suggest that the Veteran's military service aggravated his personality beyond the normal progression of a personality disorder.

The examiner further opined that the Veteran's currently diagnosed mood disorder NOS, and unspecified bipolar and related disorder, is less likely as not caused by or aggravated by military service.  In support of this determination, the examiner noted that the Veteran was never diagnosed with a mood disorder while he was in the service, and it was not until over 27 years after his separation from service that he was diagnosed with a mood disorder.  As a result, the examiner stated that it is highly unlikely that the military caused the Veteran's mood disorder.  Further, the examiner indicated that mood disorders are not etiologically linked to events.  Additionally, the examiner further stated that, because PTSD and other trauma related events are the only diagnoses that are etiologically linked to events/stressors, it is highly unlikely that serving in the military would cause a mood disorder/bipolar disorder.

The examiner indicated that the Veteran did not have a current diagnosis of PTSD, depressive disorder, or anxiety disorder.  Regarding a diagnosis of PTSD, the examiner indicated that sexual abuse from childhood appears to be the only stressor that meets DSM stressor criteria.  However, the Veteran does not report any significant symptoms of PTSD presently.  The examiner indicated that a diagnosis of a depressive disorder was not appropriate because the Veteran's mood disturbance is not unilateral, which is a requirement to receive a depressive disorder.  Finally, the examiner indicated that the Veteran is not reporting significant symptoms of anxiety that meet the criteria for any specific anxiety disorder.  The examiner indicated that an anxiety disorder diagnosis was not appropriate as the Veteran's primary issue appears to be mood instability. 

The Board notes that the March 2014 VA examiner's opinion is highly probative regarding the Veteran's acquired psychiatric disorders, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

Based on the foregoing evidence of record, the Board finds that entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, bipolar disorder, and anxiety, is not warranted, because the most probative evidence of record demonstrates that it is less likely than not that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to his active service.

The Board recognizes that the Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, supra; Jandreau, supra.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a layperson and the Veteran is, therefore, not competent to provide evidence on the issue of causation.  See Jandreau, supra at n.4.  Although the Veteran is competent to report his symptoms at any given time, he has not been shown competent to relate these symptoms to a diagnosis of an acquired psychiatric disorder.  Thus, the Veteran's opinion that purports to establish a nexus relating his acquired psychiatric disorders to active service is of no probative value.  Moreover, the numerous medical opinions of record indicate that it is less likely than not that the Veteran's acquired psychiatric disorder is related to service.

As a preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is etiologically related to service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Low Back Disability

The Veteran is seeking service connection for low back disability, on the basis that it was incurred in or aggravated by service.

As mentioned above, certain chronic diseases, such as degenerative joint disease, are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine in 2003.  Therefore, as a result of the Veteran's degenerative joint disease not manifesting until decades after service, well beyond the permissible presumptive period, service connection for a low back disability on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of degenerative joint disease, which was diagnosed in 2003.  See September 2013 VA Examination.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed degenerative joint disease and his active military service, the Veteran's service treatment records do not show complaints of, or treatment for, any back conditions.

The Board notes that an August 1978 STR for psychiatric evaluation states that the Veteran "(has an appt with ortho 11 Sept 78) concerning his back.  He states that he has seen every medical department where he has been."  However, as previously mentioned, these records documenting any such visit have not been obtained by the RO.  Again, as previously mentioned, the Board finds that no useful purpose would be served in remanding this matter again for more development, because, after multiple attempts from multiple sources, the RO has been unable to locate these records.  Aside from this record, the earliest clinical evidence of a low back disability is in July 2002, which is more 20 years after separation.

In a July 2002 VA treatment record, the Veteran complained of right shoulder, neck, and back pain for one day in duration.  A "brief history" reflects he had complaints of progressively worse neck pain for the last six to eight weeks after a jarring injury with a fall three days prior.

A September 2002 VA treatment record documents the Veteran's statements regarding an instance where "[the Veteran] was nailing some nails and woke up the next morning and his shoulder started to bother him."  The treatment record also indicates that the Veteran reported having visited a chiropractor and, after being told that he had problems with his upper and lower back, was referred to a back specialist.  It was further noted that the Veteran reported having chronic back pain since the mid-1970s, which was worsened in 1992 due to a motor vehicle accident.
A May 2003 VA orthopedic record reflects that the Veteran had a long standing history of low back pain.  It was noted that the Veteran "can recall no inciting event except for [a motor vehicle accident] over 10 years ago.  VA medical personnel, after reviewing cervical spine and lumbar spine films from October 2002, indicated that the films showed mild degenerative changes with no pathology.

An August 2003 VA treatment record indicates that the Veteran reported having had low back pain since the "1970s" or "20 years off and on."  He also stated that it began when he entered the military.  The Veteran stated that while in the marines, he was evaluated and told that there was nothing wrong with his back.  The August 2003 impression was "chronic low back pain-in summary, appears to have a normal L-spine on our plain films and by verbal report from MRI.  Pain is nonspecific, mostly consistent with muscular."

A September 2005 VA treatment record reflects that the Veteran reported having severe back pain in his lower back which goes down his left leg.  The record also indicates that the Veteran was involved in a motorcycle accident in January 2005.

An October 2005 VA treatment record indicates that the Veteran had fallen from a ladder earlier that week and has "chronic back pain which hurts now."

A February 2006 VA treatment record reflects that the Veteran had chronic pain secondary to multiple motor vehicle accidents.  The record also reflects that the Veteran has "a previous [history] of several [motor vehicle accidents] including a motorcycle accident 13 months ago and a head on collision in the 1990s."

A May 2006 VA treatment record reflects that the Veteran reported a history of chronic pain since approximately 30 years earlier.  It was noted that the Veteran "identifies no specific injury while in service.  He notes that some pain began while he was a Marine.  Pains are in the low back."

VA treatment records in September 2006, December 2006, January 2007, and April 2007, each indicate that the Veteran has chronic back pain from car and motorcycle accidents.
A June 2009 VA neurosurgery consult record indicates that an MRI of the lumbar spine reveals that the Veteran had "some mild to moderate lumbar stenosis at L4-5 and mild stenosis at L3-4."  An assessment of low back pain with age-related spondylosis was provided.

In September 2013, the Veteran was provided with a VA examination.  The Veteran reported having back pain since military service, with some current radiation to the left leg.  The examiner indicated that the Veteran was diagnosed with degenerative joint disease in 2003.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  In support of this determination, the examiner noted that the Veteran's STRs do no show a back pain diagnosis.  Further, the examiner addressed a 2003 treatment note that suggests the onset of low back pain in the 1990's after a motor vehicle accident, as well as noting other medical records that document several motor vehicle accidents.

The Board notes that the September 2013 VA examiner's opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In March 2014, the Veteran was provided with a VA examination.  However, a medical opinion was not provided, because one had not been requested.

In March 2016, a supplemental opinion was obtained to address whether the Veteran's low back disability is related to military service.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  In support of this determination, the examiner noted that the Veteran was separated from the military in 1979 and the first medical evidence of record which indicate back problems are from July 2002, which was over 20 years after the Veteran's separation from service.  The examiner noted that the July 2002 record indicates 10 years or so of back pain.  The examiner addressed a 1978 psych note which indicates that the Veteran was to be seen by orthopedics for his back.  However, as there are no additional records indicating a significant in-service back problem, the examiner stated that she would have to resort to mere speculation to opine that the Veteran's back condition dates to military service.  Further, the examiner stated that there are no medical records from the 20 year period between military separation and July 2002 presentation to VA that would suggest a chronic back problem during that time. 

The Board notes that the March 2016 supplemental opinion is highly probative, as it represents the conclusions of a medical professional and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

Based on the foregoing evidence of record, the Board finds that entitlement to service connection for a low back disability, is not warranted, because the most probative evidence of record demonstrates that it is less likely than not that the Veteran's currently diagnosed DJD is etiologically related to his active service.

The Board recognizes that the Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, supra; Jandreau, supra.  However, insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of lumbar spine DJD falls outside the realm of common knowledge of a layperson and the Veteran is, therefore, not competent to provide evidence on the issue of causation.  See Jandreau, supra at n.4.  Although the Veteran is competent to report having had low back problems at any given time, he has not been shown competent to relate these symptoms to a diagnosis of degenerative joint disease.  The evidence does not show clinical documentation of lumbar spine DJD until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate lumbar spine DJD to active service is of no probative value.

Moreover, as noted above, the VA examiner, in her September 2013 examination report and a March 2016 supplemental opinion, specifically found that it was less likely than not that the Veteran's lumbar spine DJD was related to service.

As the preponderance of the evidence is against a finding that the Veteran's DJD is etiologically related to service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  Entitlement to service connection for a psychiatric disability, to include PTSD, depression, bipolar disorder, personality disorder, and anxiety, is denied.

2.  Entitlement to service connection for a low back disability is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


